Citation Nr: 0317791	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  96-40 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for headaches, claimed 
as secondary to service-connected central serous retinopathy 
(CSR).

2.  Entitlement to service connection for depression, claimed 
as secondary to service-connected CSR.

3.  Entitlement to a disability rating in excess of 20 
percent for CSR.

4.  Entitlement to a total rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran's DD Form 214 shows that he served on active duty 
from October 1981 to November 1994.  Further, this document 
lists the veteran as having had 4 years of prior active 
service, and 2 years of prior inactive service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  In a 
June 1995 rating decision, the RO granted service connection 
for CSR, and assigned a 10 percent disability rating, 
effective December 1, 1994.  Service connection was denied 
for headaches and depression by an April 1996 rating 
decision.  The veteran's TDIU claim was denied by an April 
1997 rating decision.

The veteran provided testimony at personal hearings conducted 
before the RO in September 1996 and July 1997.  Transcripts 
of both hearings are of record.  It is noted that the veteran 
also requested a personal hearing before a Member of the 
Board, but that request was withdrawn by the veteran in a 
December 1999 statement.  

The case was previously before the Board in March 2000, when 
the veteran's claims of (1) entitlement to service connection 
for herniated disc L5-S1; (2) entitlement to service 
connection for degenerative changes of the cervical spine; 
and (3) entitlement to service connection for degenerative 
changes of the thoracic spine were denied.  The veteran's 
claim for TDIU was deferred in light of the development 
requested by the Board with respect to the remaining issues, 
listed on the title page of this decision.


REMAND

A determination has been made that additional development is 
still necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.	Please obtain the veteran's treatment 
records from the F. E. Warren Air 
Force Base Hospital in Wyoming, dated 
in January 1995.

2.	Please obtain the veteran's treatment 
records from the Johnston Eye Clinic 
in Cheyenne, Wyoming, dated in 1996.  
The veteran has not provided an 
address for this treatment provider.

3.	Please obtain any records created in 
conjunction with the veteran's 
application for vocational 
rehabilitation from the State of 
Wyoming Vocational Rehabilitation 
Center.

4.	Thereafter, readjudicate this case in 
light of any additional evidence 
obtained.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
provided with a supplemental statement 
of the case (SSOC) that addresses all 
relevant actions taken on the claim 
for benefits, to include a summary of 
the new evidence.  They should be 
given an opportunity to respond to the 
SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



